Citation Nr: 0610660	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  94-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for bronchitis, claimed 
as secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 1963 
in the U.S. Army and from January 1967 to December 1968 in 
the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for PTSD.  

This appeal was originally presented to the Board in 
September 1996, at which time it was remanded for additional 
development.  It has now been returned to the Board.  In 
February 2006, the veteran testified before the undersigned 
Veterans Law Judge seated at the RO.  A transcript of the 
hearing testimony has been associated with the claims folder.  

This appeal also arises from a January 1998 rating decision 
which denied the veteran' claim for entitlement to service 
connection for nicotine dependence, and bronchitis, claimed 
as secondary to nicotine dependence.  As these issues were 
perfected for appeal to the Board, they have been merged into 
the veteran's prior perfected and pending appeal.  

The issues of service connection for nicotine dependence and 
bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was exposed to stressor events during 
military service off the coast of Vietnam.  

2.  The veteran has presented competent evidence of a current 
diagnosis of PTSD resulting from stressors experienced during 
military service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The law 
also provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeal at this time.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, the RO, the agency of original 
jurisdiction, will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the Board's decision below.

The veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2005); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2005); Zarycki, 6 Vet. App. at 98.  

In the present case, the veteran has stated he witnessed 
several fatal aircraft accidents while serving on the flight 
deck of the aircraft carrier U.S.S. Ticonderoga.  At his 
February 2006 personal hearing, the veteran recounted that he 
witnessed various aircraft crash on both take-off and landing 
aboard the carrier.  At least one incident involved a 
helicopter, according to his testimony.  

The Board notes the following facts are confirmed within the 
veteran's service personnel records: The veteran served 
aboard the U.S.S. Ticonderoga as a member of the 192nd Attack 
Squadron during the period between December 1967 and July 
1968, when the ship conducted aerial combat support 
operations off the coast of Vietnam.  Additionally, his 
military occupational specialties (MOS) while off the coast 
of Vietnam included plane captain and jet aviation mechanic, 
specialties which would confirm his presence on the vessel's 
flight deck during flight operations.  

In the course of the veteran's appeal, the RO obtained an 
October 1997 report from the U.S. Army & Joint Services 
Environmental Support Group (now known as the U.S. Armed 
Services Center for Research of Unit Records) regarding the 
Ticonderoga's operations off the coast of Vietnam in 1967-68.  
The report confirmed at least four incidents involving the 
loss of aircraft and/or air crew in the vicinity of the 
vessel: the loss of a jet aircraft and pilot in February 1968 
due to engine trouble; the loss of a helicopter in February 
1968, with full recovery of the crew; the loss of another jet 
aircraft in February 1968 when the pilot ran out of fuel, 
with recovery of the pilot, and; the July 1968 loss of a jet 
aircraft and pilot immediately following take-off.  

Based on this information, the Board concludes the veteran 
likely witnessed one or more of these events while serving 
about the Ticonderoga.  He did in fact serve aboard this 
vessel during this time period and was attached to a fighter 
squadron.  Additionally, he served with a MOS which would 
have placed him on the flight deck during the launching and 
recovery of aircraft, and his accounts are generally 
consistent with information obtained from official military 
records.  In light of these facts, and 38 U.S.C.A. § 5107, 
the veteran's exposure to one or more stressor events is 
conceded by the Board.  

The Board next notes that the veteran has presented copious 
psychiatric treatment records from both private and VA 
sources.  While these records reflect a variety of diagnoses, 
including PTSD, anxiety reaction, and schizoaffective 
disorder, at least some of them confirm PTSD based on the 
veteran's experiences off the coast of Vietnam during 
military service.  For example, a December 1994 VA 
hospitalization summary diagnosed PTSD and noted the 
veteran's "nightmares and flashbacks from Vietnam."  
Overall, the competent evidence supports, or at least is in 
equipoise regarding, a finding that the veteran currently has 
PTSD as a result of military service off the coast of 
Vietnam.  See 38 U.S.C.A. § 5107 (West 2002).  Therefore, an 
award of service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

As was noted in the introduction, the veteran has perfected 
appeals of the January 1998 denial by the RO of service 
connection for nicotine dependence and bronchitis.  However, 
it appears the last supplemental statement of the case on 
these issues was sent to the veteran in August 1998.  Since 
that time, additional private and VA medical treatment 
records have been obtained by VA, including records of 
respiratory treatment.  Because this relevant evidence was 
submitted subsequent to the most recent supplemental 
statement of the case and the veteran has not waived agency 
of original jurisdiction consideration of this evidence, 
these issues must be remanded for consideration of this 
evidence by the RO.  See 38 C.F.R. §§ 19.31, 20.1304 (2005).

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  VA should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the remaining claims on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Thereafter, VA should consider the 
veteran's pending service connection 
claims for nicotine dependence and 
bronchitis, claimed as secondary to 
nicotine dependence, in light of any 
pertinent additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


